Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2014

                                    No. 04-14-00364-CV

 IN THE MATTER OF THE MARRIAGE OF A.L.F.L. AND K.L.L., and In the Interest of
                          K.A.F.L., A Child,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02421
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                       ORDER
Sitting:       Catherine Stone, Chief Justice
               Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice (dissenting without opinion to denial for motion for
reconsideration en banc)
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice


       The court has considered the Appellee’s Motion for En Banc Reconsideration and the
motion is DENIED.




                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court